Citation Nr: 1145504	
Decision Date: 12/13/11    Archive Date: 12/21/11

DOCKET NO.  06-06 137	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to service connection for a right shoulder disability.  


REPRESENTATION

Veteran represented by:	California Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

E. Pomeranz, Counsel  



INTRODUCTION

The Veteran had active service in the United States Army from June 1974 to December 1986.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a March 2004 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.  The Board has had this case before it on three occasions (February 2008, May 2009, and July 2010), and unfortunately, the case must once again be remanded for remedial evidentiary development.  The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Veteran contends that he developed a right shoulder disability as a result of his active military service.  In the Board's most recent remand, dated in July 2010, the Board noted that the opinion from the July 2009 VA examination was not useful to the Board in resolving the appeal.  Simply put, the Board's remand orders of February 2008 and May 2009 required that the Veteran be given an adequate examination to address the question as to whether it was at least as likely as not that a chronic right shoulder disorder had causal origins in service.  That was not complied with, as the returned examination of July 2009 was inadequate.  Thus, the Board determined that a new examination, with a different examiner, was required to remedy the situation.  See Stegall v. West, 11 Vet. App. 268 (1998).

Per the Board's instructions, the Veteran was scheduled for the requested examination in September 2010.  According to the Palo Alto VA Medical Center (VAMC), the Veteran failed to report.  It was noted that the Veteran had cancelled, rescheduled, and then failed to report; however, there is nothing in the file to indicate that any notice letters were sent to the Veteran's last known address notifying him of the scheduled examination.  This omission is noteworthy because the evidence of record shows that, when the RO contacted the Palo Alto VAMC to schedule the Veteran for an examination, they specifically stated that if the Veteran failed to report to the examination, the VAMC was directed to provide a copy of the exam notification letter.  In addition, the RO also informed the VAMC that failure to place the notification letter in the claims folder would result in the claims file being returned and another examination being ordered.  Although the VAMC did not provide the notification letter, the RO did not send the Veteran's claims file back to the VAMC and order a new examination.  Clearly, both the Palo Alto VAMC, and the RO itself, failed to follow the protocol that was to be taken if the Veteran failed to report to the examination.  As such, it is the Board's determination that the RO has still not complied with the instructions from the previous remands.  Indeed, it is not clear from the record that the Veteran was ever advised that he had an examination scheduled.  The Board observes that it is obligated by law to ensure that the RO complies with its directives, as well as those of the Court of Appeals for Veterans' Claims (Court).  The Court has stated that compliance by the Board and the RO with remand directives is neither optional nor discretionary.  Where the remand of the Board or the Court is not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268 (1998).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA orthopedic examination, with an examiner other than the one who conducted the July 2009 examination, to determine the nature and etiology of his claimed right shoulder disability.  The claims file must be provided to the examiner for review.  All appropriate testing should be conducted.  Specifically, as requested in previous remands, the examiner should be asked to provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any current right shoulder disability had its onset and/or causal origin in active service.  A rationale should accompany any conclusions reached, to include citations to any appropriate medical literature.  Additionally, the examiner should discuss the Veteran's lay testimony of pain in the shoulder during and since service, and what, if any, role those symptoms had in the development of a current right shoulder disability.  If the examiner determines that an opinion cannot be made without resort to speculation, the medical reasoning must accompany the conclusion. Moreover, the examiner is advised that a mere review of the claims file is not sufficient to constitute a rationale, and that he or she must discuss all medical principles involved in coming to a conclusion.

2.  In the event that the Veteran does not report for the aforementioned examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.    

3.  Thereafter, readjudicate the claim of service connection for a right shoulder disability.  If the benefits sought on appeal remain denied, the Veteran and his service representative should be provided a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


